DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed March 18, 2022, with respect to the rejection(s) of Claims 13-17 under 103 as being unpatentable over Hong have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the amendments to claim 13 rendering the claims indefinite for failing to particularly point out and distinctly claiming the subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 as amended, is misdescriptive of the elected embodiment (fig. 7) for the following reason(s): the claim now recites that the retaining assembly (142) [which is described in the specification as able to be coupled to each of the inner liner (22), the outer wrapper (24) and various portions of the dispenser assembly (90)] includes a plurality of attachment tabs.  The tabs in question are actually tabs (94, 110 & 112) which are part of the inner liner and the outer wrapper.  These tabs serve as coupling both the inner liner and the outer wrapper, and the coupling of the dispensing assembly to the retaining assembly via the fastener receptacles and fasteners defines the order and structure in forming the integrated door panel.  As such, it is not clear how the retaining assembly structure includes attachment tabs when these tabs are in fact on the inner liner and outer wrapper, and used to mount the retaining assembly to both the inner liner and the outer wrapper, and it is not clear if these attachment tabs are the same connectors used to mount the dispenser assembly to the retaining assembly [since the claim draws upon the previously defined “plurality of attachment tabs”], even though the securing of the dispensing assembly provides a more detailed description of what may constitute the “attachment tab”.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.  For prior art mapping and examination purposes, the position is taken that attaching the retaining assembly to tabs on both the inner liner and outer wrapper, while securing the dispensing assembly to the retaining assembly via fasteners through fastening portions in the retaining assembly and through fastener receptacles in the dispenser assembly constitutes an allowable method of forming a door panel for an appliance.
Allowable Subject Matter
Claims 13-17 & 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 25, 2022

/James O Hansen/Primary Examiner, Art Unit 3637